Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Michael Hussy on April 6, 2021.

The application has been amended as follows: 
In the claims:

1. (Currently Amended) A method comprising:
writing, by a client device over a network via client-side memory access, a first data to a first region of memory of a first memory appliance in response to a write operation, wherein the first data is derived from data of the write operation, wherein the first region of memory is external primary memory, which is primary memory to the client device but external to the client device, wherein the client device comprises a processor, wherein primary memory is any memory in an address space addressable by the processor, and wherein a first communication interface of the first memory appliance is configured to access the first region of memory on the first memory appliance for any client-side memory access of the first region of memory; and
writing, by the client device via client-side memory access, a second data to a second region of memory of a second memory appliance, wherein the second data is derived from the data of the write operation, wherein the second region of memory is external primary memory to the client device, wherein a resiliency set comprises a plurality of memory regions including the first region of memory and the second region of memory, and wherein the data of the write 

2.	(Original) The method of claim 1, wherein said writing to the first region of memory completes before said writing to the second region of memory starts.

3.	(Original) The method of claim 1, wherein said writing to the first region of memory and said writing to the second region of memory are performed in parallel.

4.	(Original) The method of claim 1 further comprising waiting until the first data and the second data are written to the first region of memory and the second region of memory, respectively, before completing the write operation.

5.	(Currently Amended) The method of claim 1, wherein said writing to the first region of memory triggers a page fault with the first communication interface of the first memory appliance and a corresponding page fault hander completes handling of the page fault after waiting for one or more conflicting resiliency rebuild operations to finish.

6.	(Original) The method of claim 1 further comprising transmitting a notification message from the client device to a second client device, wherein a third data is written to a third region of memory of a third memory appliance in response to the notification message, the third data derived from the data of the write operation, the third region of memory included in the memory regions of the resiliency set.

7.	(Currently Amended)  A non-transitory computer readable storage medium comprising computer executable instructions, the computer executable instructions executable by a processor, the computer executable instructions comprising:
	instructions executable to write a first data from a first client device to a first region of memory of a first memory appliance via client-side memory access in response to a write operation received at the first client device, wherein the first data is derived from data of the write operation, wherein the first region of memory is external primary memory, which is allocatable as primary memory of the first client device but is external to the first client device, wherein primary memory is any memory in an address space addressable by the processor, and wherein a first communication interface of the first memory appliance is configured to access the first region of 
	instructions executable to transmit a notification message to a second client device and/or a second memory appliance, the notification message indicating a second data is to be written to a second region of memory of the second memory appliance, wherein the second data is derived from the data of the write operation, wherein the second region of memory is external primary memory, which is allocatable as primary memory of the first client device or the second client device but is external to the first client device and the second client device, wherein a resiliency set comprises a plurality of memory regions including the first region of memory and the second region of memory, and wherein the data of the write operation is recoverable from a subset of the memory regions, the subset excluding the first region of memory or the second region of memory.

8.	(Previously Presented) The non-transitory computer readable storage medium of claim 7, wherein the notification message identifies the second data.

9.	(Previously Presented) The non-transitory computer readable storage medium of claim 7 further comprising instructions executable to form a snapshot of primary memory by removal of a memory region from the resiliency set, wherein the snapshot includes contents of the memory region removed from the resiliency set.

10.	(Previously Presented) The non-transitory computer readable storage medium of claim 9 further comprising instructions executable to wait for conflicting operations to complete upon notification of a start of the snapshot.

11.	(Previously Presented) The non-transitory computer readable storage medium of claim 7, wherein a relationship between the memory regions of the resiliency set is that each of the memory regions includes a corresponding copy of data common to all of the memory regions, and wherein the first data is the same as the second data, and the data of the write operation is included in the first data and the second data.

12.	(Previously Presented) The non-transitory computer readable storage medium of claim 7, wherein a relationship between the memory regions of the resiliency set is a partial data redundancy.



14.	(Previously Presented) The non-transitory computer readable storage medium of claim 7 further comprising instructions executable to form a resiliency logic cluster that identifies a logical cluster of resiliency logics corresponding to the memory regions of the resiliency set.

15.	(Currently Amended) A client device comprising:
	a processor configured to: 
write a first data to a first region of memory on a first memory appliance in response to a write operation, wherein the first data is derived from data of the write operation, wherein the first region of memory is external primary memory to the client device, wherein primary memory is any memory in an address space addressable by the processor and wherein the first region of memory is accessible by the client device over a network via client-side memory access in which a first communication interface of the first memory appliance is configured to access the first region of memory on the first memory appliance; and
cause a second data to be written to a second region of memory on a second memory appliance, wherein the second data is derived from the data of the write operation, wherein a resiliency set comprises a plurality of memory regions including the first region of memory and the second region of memory, and wherein the data of the write operation is recoverable from a subset of the memory regions, the subset excluding the first region of memory or the second region of memory.

16.	(Original) The client device of claim 15, wherein the processor is configured to write the second data to the second region of memory on the second memory appliance via client-side memory access.

17.	(Original) The client device of claim 15, wherein the processor is configured to transmit a notification message over the network to the first memory appliance, the second memory appliance, and/or a second client device, in response to which, the second data is written to the second region of memory on the second memory appliance.



19.	(Original) The client device of claim 15, wherein the processor is configured to notify an observer logic for the second region of memory that a multi-write is upcoming, and to notify the observer logic if the multi-write completes. 

20.	(Original) The client device of claim 15, wherein the processor is configured to rebuild resiliency of the memory regions in the resiliency set asynchronously of the write operation.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed over the prior art of record for the same reasons as stated by the applicant in the remarks filed March 29, 2021 [pages 1-6].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197.  The examiner can normally be reached on Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HIEP T NGUYEN/Primary Examiner, Art Unit 2137